Citation Nr: 1044682	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  09-22 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from January 1971 to April 1974. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee which denied nonservice-connected pension. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his June 2009 appeal the Veteran indicated that he wanted a 
travel Board hearing at the local RO.  In June 2010 the Veteran 
was sent a notice of his travel Board hearing scheduled for July 
2010.  In July 2010 the Veteran's representative requested to 
reschedule the hearing due to unavailability. 

The Board finds that good cause has been shown and a new hearing 
will be allowed. 

The Board also notes that the Veteran has appointed a new 
representative who should be given the opportunity to review the 
claims folder prior to the hearing.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a travel Board 
hearing at the Nashville, Tennessee RO.  The 
RO should notify the Veteran and his 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b)(2010).  A copy of the notice letter 
sent to the Veteran concerning this hearing 
should be included in the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


